Park, C. J.
The question presented by the record in this case is, whether the Superior Court had jurisdiction of the writ of error brought by the plaintiff to reverse a judgment of the City Court of the city of Norwich, rendered in June, 1875. Prior to the revision of 1875 there was a general statute which provided that writs of error might be brought to the Superior Court from the judgments and decrees of city courts. Gen. Statutes, 1866, page 44. By the revision of 1875 this statute was repealed, and it was provided that “writs of error from judgments and decrees of city courts shall be brought as provided in the charters of the several cities.” Gen. Statutes, 1875, page 449. The charters of the city of Norwich does not provide for the bringing of writs of error in any manner. The Superior Court therefore had no *301jurisdiction of this writ of error, and the cause was property erased from the docket of the court.
The counsel for the plaintiff in error insist that the statute should he construed as conferring jurisdiction, when considered in connection with the charter of the city, which provides that “when a party is entitled to a writ of error, a motion in error may he allowed to the Superior Court, and that court shall proceed therein in the same manner as on a writ of error.” But it is clear that there is nothing in the statute or charter, considered together or separately, that confers jurisdiction upon the Superior Court of such writs of error. The statute refers the subject wholly to the charter, and the charter merely authorizes motions in error where parties are entitled to writs of error.
There is no error in the judgment complained of.
In this opinion the other judges concurred.